Citation Nr: 1714573	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1992.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 30, 2008.  

During the Veteran's August 2009 VA examination, the Veteran raised the issue of TDIU, claiming that he was unable to work due to his PTSD with dysthymic disorder.  The Board observes that a claim for TDIU is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a May 2010 rating decision, the 30 percent initial disability rating for PTSD with dysthymic disorder was increased to 50 percent, effective November 2008.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Board remanded the matter for further development, to include, obtaining a VA examination and medical opinion to determine the current severity of the Veteran's service-connected PTSD with dysthymic disorder.

A June 2016 supplemental statement of the case was issued, which continued to deny the claims.  

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran's PTSD with dysthymic disorder has more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.

2.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected PTSD with dysthymic disorder renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD with dysthymic disorder, but no higher, effective November 30, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been established.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify for the Veteran's initial increased rating claim for PTSD with dysthymic disorder was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records, Social Security Administration records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in August 2009 and June 2016.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran's PTSD with dysthymic disorder is rated as 50 percent disabling, effective November 30, 2008, pursuant to 38 C.F.R. § 4.130, DC 9411 (2016).  

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated in October 2008, the Veteran reported that he had been treated for PTSD for many years.  He further stated that his PTSD is "very hard to cope with [in] day to day life.  It takes very little to stress [him] out where [he] want[s] to hurt someone including family members [and] coworkers."  He also reported that he had very violent tendencies, continued to have nightmares at night, waking up ready to hurt "something."  He further reported that he could not "take large crowds" and felt very nervous and on the defense all the time.

A November 2008 VA mental health record notes that the Veteran was being seen for regular treatment of depression and PTSD.  It was noted that the Veteran was initial minimizing and underreporting his PTSD symptoms.  His depression is better with Zoloft, but he continues with ongoing symptoms of PTSD.

According to the statements of a family member, R.P., in a May 2009 statement, the Veteran changed after his return from service when he drank, became short tempered with everyone, and appeared to be far away from the things around him.  R.P. further indicated that the Veteran lost everything, including his family, wife, kids, parents, sisters, brothers, uncles, aunt and friends.  R.P. appeared concerned, expressing that he did not want the Veteran to hurt anyone or himself.

An August 2009 VA examination noted the Veteran's history and constant problems with violent behavior.  At the time of the examination, he had been attending group therapy; however, the Veteran stated that he continues to have unexplainable anger and was unable to explain the reasons for this anger.  He fights in his sleep and his jaws hurt from grinding in his sleep throughout the night.  The Veteran's second wife was present at the examination.  He reported having a "rocky" relationship and that his PTSD symptoms impact the relationship.  They have five children together.  These relationships are not good.  The first three from the previous marriage, they do not have contact with him.  He has a somewhat positive relationship with the step daughter and five year old child.  He has no reported friendships other than family relationships.  The Veteran stays at home and watches television throughout the day and sleeps a lot.  He has no activities or pleasurable pursuits.   He has not history of suicide attempts.  The Veteran stated he has constant problems with violent behavior.  He described an incident in which he put his wife on the floor and choked her for making a comment that he did not like.  His spouse stated that he has a hard time getting along well with others.  His own family member, ex-wife and other three children do not spend time with him due to problems getting along with others.  In this regard, the Veteran described significant problems getting along with others, citing multiple incidents of verbally and physically aggressive behavior.  

On examination, the Veteran was neatly groomed and casually dressed.  He was restless and did hand wringing movements.  His speech was clear, attitude toward the examiner was irritable, affect was blunted and his mood was anxious and depressed.  The Veteran reported that he has difficulties paying attentions and becomes increasingly angry when he has concentration difficulties.  He was oriented to person, time and place.  Thought process was rambling and racing and thought contention was noted as ruminations.  He had not delusions.  He understood the outcome of his behavior, had average intelligence, and understood that he has a problem.  He averages six to eight hours of sleep per night, but his sleep is restless. He denied hallucinations.  He did not have obsessive/ritualistic behavior or panic attacks.  No suicidal or homicidal thoughts.   The Veteran has poor impulse control and has episodes of violence.   He reported being on edge constantly.  He was ready to fight anyone that triggered his anger, he got involved in verbal altercations whenever he was out in public, and he avoided the public to refrain from verbal and physical altercations.   His wife expressed concerns about the Veteran attending his group therapy out of fear of possible violence during a group session.  He is able to maintain minimum personal hygiene.  He has significant problems with road rage while driving.  His recent and immediate memory is moderately impaired.  The Veteran also has problems paying attention and becomes increasingly angry as a result thereof, falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.   He has not worked for the past one to two years because of no business, lack of customers, and running customers off due to his confrontational behavior.  He was about to be sued due to aggressive behavior.  He further described aggression and violence as well as inability to handle authority as primary reason for not working.  

The August 2009 VA examiner found that his chronic PTSD symptoms manifested disturbance that causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  The VA examiner further noted that the Veteran described behavioral changes, including avoiding social interactions for fear of social settings and for fear of engaging in violent or aggressive behaviors.  According to the VA examiner, the Veteran also described cognitive problems, including concentration and memory difficulties, total avoidance of all social connections due to anxiety, anger and irritability, as well as somatic changes, which included headaches, increased stress and elevated blood pressure, especially while in public.  The diagnosis with PTSD and dysthymic disorder, secondary to PTSD.  A GAF score of 53 was assigned.  The examiner concluded that the Veteran s challenges with interpersonal functioning may prove to be significant barrier to effective treatment of PTSD.

In a September 2009 correspondence, the Veteran's wife, T.P. described the Veteran's mental and emotional conditions.  She indicated that her husband had no friends, he was unable to get along with others when he worked, and he lost his entire family, except for her, due to his PTSD, depression and paranoia.  She further explained that when she met the Veteran's immediate family members and ex-wife 81/2 years prior, they indicated that they lost him when he departed for Dessert Storm. They told her that the Veteran returned as a man who was very distant, unfeeling, cold, hateful, angry, moody, hard to get along with, mean, paranoid and full of anxiety.  T.P. indicated that the Veteran was unpredictable with his behavior.  Describing his behavior, she stated that it was like "if someone flips a light switch on and off, and his mood and behavior can change that quickly, even on medication."  She further explained that she often had to tip toe around the house to refrain from doing anything that would startle him, he was "horrible" if and when she begged him to go somewhere, and gets very anxious and volatile in public places.  She also stated that he could not sit with his back to the door.  Additionally, T.P. noted that the Veteran's PTSD caused him to spiral out of control and get physically violent, as well as having fighting nightmares, in which on one occasion, he knocked out her tooth in the middle of the night.  She also emphasized that the Veteran could not handle any stressors at all.

An August 2010 VA mental health record reflects that the Veteran's chief complaint was that as long as he is not around people then is was okay.  The Veteran reported ongoing problems with anger and impulsivity.  He continues with ongoing symptoms of PTSD -interpersonal difficulties, social isolation, withdrawal, ongoing problems with sleep, fitful sleep and nightmares.  

A March 2014 VA mental health record reflects that the Veteran has chronic PTSD without remission.  He complains of insomnia and anxiety.  He reported continued anger, but only during times when he is stressed.  Also, nightmares once per week and flashbacks, but not frequent.  He denied suicidal and homicidal ideation. 

A September 2015 mental health note indicated that the Veteran reported claims of cycles in which he was checking doors and windows at his home to ensure that it was locked, as well as checking outside his home to make sure no one was there watching.  He also reported intrusive thoughts, avoidance of crowds, weird dreams and startled responses.

According to a December 2015 mental health note, the Veteran was "having lots of depression", which was worse than the preceding six to twelve months leading up to his December 2015 outpatient follow-up appointment.  The December 2015 mental health note also noted that he checked the door at times; suicidal ideation was not often, even though they were intense at times, though no intent; he felt more worthless and/or useless; and was drinking beer once a week.  Decreased sex drive and a strained relationship with his wife, with a lot of fighting, was also noted.

A February 2016 mental health note reported that the Veteran's suicidal thinking had gone away.  The mental health note also indicated that the last time the Veteran was depressed, he was on Prozac and Ambien.  In that follow up appointment, the Veteran reported marital strain, recent death of his father, and that he was feeling tired during the day.  He was also checking the locks almost nightly, and was having nightmares.  His wife also reported that he was fighting in his sleep, at times.  Additionally, even though his irritability had improved, it was still present and he was not having any panic attacks, although he continued to keep to himself, and had started to engage in some of his hobbies, including model cars and puttering the yard.

A June 2016 VA examination noted the Veteran's progress, in which the Veteran had reported that he was still married to his second wife of 10 years, but remained estranged from his children from his first marriage.  He reported that he had, however, made brief contact with two of his children a year prior to the June 2016 VA examination, regarding a family tragedy.  The Veteran reported that he did not have any friends, and does not go to grocery stores, restaurants or worship services.  The Veteran reported that he experienced intrusive memories of combat, usually more while he was sleeping, a few times over the previous year, and once or twice within the month.  The Veteran indicated that he continued to have angry outbursts.  He also told the VA examiner that he had strong negative feelings of fear and anger and was always feeling guilty because of his family and children.  He also indicated that he had become less interested in activities he used to enjoy, such as building cars, which used to be his hobby.  He camps and helps with household chores.  The Veteran also told the VA examiner that he feels distant or cut from others, and has had a difficult time experiencing positive feelings like love or happiness.  When the VA examiner asked him how his emotional issues have impacted his relationship with others, he responded that it affected his relationship with others very badly because he did not have any contact with his children and he had not spoken to his father in the last ten years prior to his father fatally shooting himself.  

The June 2016 VA examiner observed that the Veteran's grooming and hygiene were good.  He found no signs of a thought disorder, delusions or hallucinations, and noted that he was fully oriented to person, place, time and circumstance.  His current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and obsessional rituals which interfere with routine activities.   The VA examiner screened the Veteran's immediate memory and reported that there were no obvious concerns about his memory, and appeared to be an adequate historian.  He denied current suicidal and/or homicidal ideation/intent.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally, the VA examiner found that these disturbances are not attributable to the physiological effects of a substance (e.g. medication, alcohol) or another medical condition.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD with dysthymic disorder more nearly approximates the criteria for a higher initial 70 percent disability rating, but not higher, from the November 30, 2008 effective date of the grant of service connection.  

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436   (2002).

Since the November 30, 2008 effective date of the grant of service connection, the Veteran's PTSD with dysthymic disorder has been primarily manifested by unprovoked irritability with periods of violence, recurrent nightmares, intrusive recollections, angry outbursts, impaired impulse control, difficulty thinking clearly, flashbacks, sleep impairment, depression, social isolation, restricted social functioning, avoidance behaviors and difficulty establishing and maintaining effective family, friends and work relationships, and the inability to adapt to stressful conditions.  The symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology, such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Thus, even though not all of the listed symptoms compatible with a 70 percent rating were demonstrated, the Board concludes that the type and degree of symptoms demonstrated since the November 30, 2008 effective date of the grant of service connection are of similar severity as those contemplated for a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

While the assignment of a GAF score of 53 during August 2009 VA examination would suggest that a lower rating was warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126 (a) (2016).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD with dysthymic disorder do not meet the criteria for the maximum 100 percent rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD with dysthymic disorder.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Even though he had no friends, had been estranged from his family, and was not in contact with his three children from his first marriage, he has maintained a relationship with his wife of at least ten years.  Additionally, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time since the November 30, 2008 effective date of the grant of service connection.  

Accordingly, the Board finds that by resolving all reasonable doubt in the Veteran's favor, the Veteran's PTSD with dysthymic disorder symptoms more nearly approximate an initial 70 percent disability rating, but no higher, since the November 30, 2008 effective date for the grant of service connection. 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).
"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In light of the assignment above of 70 percent for PTSD effective November 30, 2008, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) as of November 30, 2008.  The remaining question is whether the Veteran's service-connected PTSD with dysthymic disorder causes him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran contends that his confrontational behavior, which is a result of his PTSD with dysthymic disorder, has prevented him from working.  See, e.g. August 2009 VA examination.  

In his August 2009 VA examination, the Veteran reported that he was employed from 1986 to 1994 in a restaurant and in construction; he had stopped working due to lack of business, lack of customers and running customers off due to aggressive behavior; he had a history of violent behaviors with previous workers and supervisors; and trouble with responding to authority.  He also reported that he lost his job due to ongoing difficulties with managing his aggressive behavior; he engaged in physical altercations with staff; and maintained avoidance of staff in order to ensure safety.

In a September 2009 correspondence, the Veteran's wife, T.P., described his behavior as unpredictable and stated that it is like "if someone flips a light switch on and off, and his mood and behavior can change that quickly, even on medication."  She also mentioned that the Veteran gets angry and volatile in public places, and cannot handle any stressors at all.

An October 2015 A Form 21-8940 shows that the Veteran had completed 4 years of high school education, worked full-time in auto repair, and his last job had been in June 2009.  

In his June 2016 VA examination, the Veteran reported that he was last employed in 2009, when he was self-employed repairing cars.  He stated that he did this work for two year and stopped because he was unable to deal with customers.  He further explained that he got aggravated when he was not making much money.  Prior to that time frame, he stated that he managed a garage for two years, where he worked there for a total of eight years.  However, the business closed down and he did not volunteer anywhere else.  The VA examiner found that anger with people was a primary problem with the Veteran.  The VA examiner opined that the Veteran would be expected to function best in more solitary work that does not include contact with the public.  She further opined that he would work best in an environment that was not fast paced or high pressured.  The VA examiner suggested that such environments could include tasks such as office work, computer work, stocking, third shift cleaning offices or agricultural work.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record strongly suggests that the Veteran's PTSD with dysthymic disorder symptoms are significant enough to preclude him from securing or following a substantially gainful occupation,  effective as of the November 30, 2008.  The record indicates that he cannot handle stress due to PTSD and that some of his PTSD symptoms limit his everyday functioning, essentially eliminating work in public places, working with others, or responding to authority, as a result of unpredictable behavior, inability to function in public places, and a history of physical altercations with co-workers and superiors.  Even though the June 2016 VA examiner recommended that he perform jobs in an office environment that is not fast paced and does not include contact with the public, the Board notes that the Veteran has not worked since 2009, and he does not possess the educational background or work experience to exercise the functions of the tasks the June 2016 VA examiner suggested.  The Board finds that the medical evidence of record shows that that the Veteran has consistently experienced severe functional impairment as a result of his service-connected PTSD.  Thus, the Board finds the overall evidence as to employability is at least in equipoise.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD with dysthymic disorder, effective November 30, 2008, is granted.

Entitlement to a TDIU is granted.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


